       Case 1:17-cr-10054-MLW Document 76 Filed 07/22/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,           )
                                    )
             v.                     )
                                      Cr. No. 17-10054-MLW
                                    )
STEPHEN WILLIAMS,                   )
     Defendant.                     )

                         MEMORANDUM AND ORDER

WOLF, D.J.                                                 July 22, 2020


      On March 27, 2018, the court sentenced defendant Stephen

Williams to a term of 60 months imprisonment and 3 years Supervised

Release on two counts of bank robbery. See Judgment (Dkt. No. 58).

His projected release date is February 25, 2021. Williams has,

however, filed a Motion for Compassionate Release under 18 U.S.C.

§3582(c)(1) (the "Motion"). See Dkt. Nos. 62, 72.

      Williams seeks a reduction in his sentence to time-served. He

is suffering from severe gastrointestinal issues and contends that

because of the COVID-19 pandemic he is unable to get adequate

medical care in prison.       Therefore, Williams asserts that there

are "extraordinary and compelling reasons" for such a reduction.

Id.

      The government agrees that Williams should be released. See

Dkt. No. 75. With the assent of Williams, it asks that the court

reduce his sentence to time-served and order that he serve the
      Case 1:17-cr-10054-MLW Document 76 Filed 07/22/20 Page 2 of 2



first seven months of his term of Supervised Release in home

confinement at a location approved by Probation.

     The court agrees that extraordinary and compelling reasons

justify the reduction of Williams' sentence to time-served. See 18

U.S.C. §3582(c)(1)(A)(i); United States v. Pena, 2020 WL 2798259

(D. Mass. Mar. 29, 2020), at *7-9. Therefore, the Motion is being

allowed.

     Accordingly, it is hereby ORDERED that:

     1.    Defendant Stephen Williams' Motion for Compassionate

Release Under 18 U.S.C. §3582(c)(1) (Dkt. Nos. 62, 72) is ALLOWED.

     2.    Williams' sentence is reduced to time-served and the

terms of his Supervised Released are modified to add a special

condition of home confinement, at a location approved by Probation,

until February 25, 2021.

     3.    The Bureau of Prisons shall test Williams forthwith to

determine if he is infected by the COVID-19 virus.         If he is not,

it shall release Williams immediately.         If he is infected, the

Bureau of Prisons shall request a modification of this Order.         In

any event, the Bureau of Prisons shall inform the court when

Williams is released.




                                   2
